IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,294-01


                           EX PARTE DONNA G. KLOHN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1125306-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempting to

obtain a controlled substance by prescription fraud and was sentenced to two years’ imprisonment.

She did not appeal her conviction.

        Applicant contends, among other things, that there is no evidence that Naproxen is a

controlled substance. The trial court made findings of fact and conclusions of law and recommended

that we grant relief. We agree. Relief is granted. The judgment in cause number1125306 in the
                                                                                                  2

185th District Court of Harris County is set aside, and Applicant is remanded to the custody of the

Sheriff of Harris County to answer the charges as set out in the information. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 21, 2014
Do not publish